
	
		III
		110th CONGRESS
		2d Session
		S. RES. 659
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2008
			Mr. Schumer (for
			 himself, Mr. Whitehouse,
			 Mrs. Clinton, and
			 Mr. Biden) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			September 25
			 (legislative day, September 17), 2008
			 Reported by Mr. Leahy,
			 without amendment
		
		
			September 26
			 (legislative day, September 17), 2008
			Considered and agreed to
		
		RESOLUTION
		Designating September 27, 2008, as Alcohol
		  and Drug Addiction Recovery Day.
	
	
		Whereas treatment and long-term recovery from substance
			 use disorders can offer a renewed outlook on life for those who are addicted
			 and their family members;
		Whereas more than 23,000,000 people in the United States
			 struggle with substance use disorders;
		Whereas people who receive treatment for substance use
			 disorders can lead more productive and fulfilling lives, personally and
			 professionally;
		Whereas studies have consistently found that treatment is
			 essential for people to be successful in their paths of recovery;
		Whereas real stories of long-term recovery can inspire
			 others to ask for help and improve their own lives, the lives of their
			 families, and the entire community;
		Whereas it is critical that we educate our community
			 members that substance use disorders are treatable chronic diseases, and that
			 by reaching out to those who suffer from these disorders we can improve the
			 quality of life for the entire community;
		Whereas, to help achieve this goal, the Department of
			 Health and Human Services, the Substance Abuse and Mental Health Services
			 Administration, the National Council on Alcoholism and Drug Dependency, the
			 Partnership for a Drug-Free America, and A&E Television Networks, along
			 with thousands of people from across the country, will hold a Recovery Rally on
			 the Brooklyn Bridge and in City Hall Park in New York City on September 27,
			 2008; and
		Whereas the Recovery Rally will be part of National
			 Alcohol and Drug Addiction Recovery Month: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 27, 2008, as Alcohol and Drug Addiction Recovery Day; and
			(2)calls upon the
			 people of the United States to observe this day with appropriate programs,
			 activities, and ceremonies.
			
